Eberhardt, Judge.
This appeal arises out of the occurrence dealt with in Perry v. Lyons, 124 Ga. App. 211, but involves only the Myers (#1)-Wyatt (#2)-Ward (#3) collision. June Wyatt, as next friend of Dana Wyatt, her minor daughter who was allegedly injured while a guest passenger in #2, is plaintiff — Ward (#3) and his principal are defendants and third-party plaintiffs — and Myers (#1) is third-party defendant. The procedural posture need not be further stated, as the appeal raises only the question of whether the trial court properly granted summary judgment to third-party defendant Myers.
As we held in Perry v. Lyons, p. 211, Myers was guilty of no negligence and here, as there, the granting of summary judgment to her must be

Affirmed.


Hall, P. J., and Whitman, J., concur.